Matthew M. Levy, J.
In this divorce action, the defendant (who has counterclaimed for divorce on the allegation of his wife’s adultery) moves for a physical examination of the plaintiff, claiming that she is presently pregnant by another. The cases cited by the defendant in support of his prayer are inapplicable and I find no authority for such examination in this type of action. Whatever has been said in aid of the relief requested must be presented to the Legislature for determination as a matter of public policy. The motion is denied.